Citation Nr: 1630917	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a pulmonary condition, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for peripheral neuropathy of both lower extremities.

3. Entitlement to service connection for dementia.

4. Entitlement to disability ratings for posttraumatic stress disorder (PTSD) higher than 30 percent initially (from August 31, 2010), and 70 percent from September 23, 2011.

5. Entitlement to higher disability ratings for prostate cancer residuals, to include the propriety of the reduction of the rating from 40 percent to 10 percent from October 1, 2013, and entitlement to a rating higher than 30 percent from August 8, 2014.

6. Entitlement to an effective date earlier than September 23, 2011, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In a March 2011 rating decision, the RO granted service connection, effective August 31, 2010, for PTSD, and assigned a 30 percent rating. 

In a June 2012 rating decision, the RO denied service connection for COPD and peripheral neuropathy of both lower extremities, and denied entitlement to a TDIU.

In a September 2012 rating decision, the RO granted a higher 50 percent rating for PTSD, effective September 23, 2011.

In a July 2013 rating decision, the RO reduced the rating for prostate cancer residuals from 40 percent to 10 percent, effective October 1, 2013.

In May 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In January 2015, the Board found that the Veteran had submitted in November 2011 a claim for service connection for dementia, and that the RO had not adjudicated that claim. The Board remanded to the RO, for additional action, the claims for service connection for COPD, peripheral neuropathy of both extremities, and dementia, the claims for higher ratings for PTSD and prostate cancer residuals, and the claim for a TDIU.

In an August 2015 rating decision, the RO granted a higher 70 percent rating for PTSD, effective September 23, 2011. The RO granted a higher 30 percent rating for prostate cancer residuals, effective August 8, 2014. The RO granted a TDIU effective September 23, 2011.

In a January 2016 rating decision, the RO denied service connection for dementia.

Presently, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has indicated that when a notice of disagreement (NOD) has been filed regarding a claim, but a statement of the case (SOC) concerning the claim has not been issued, the Board is to remand the claim for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). The Board's instructions to the RO in the January 2015 remand included issuing an SOC addressing the issues of service connection for COPD and peripheral neuropathy of both lower extremities, and the ratings for prostate cancer residuals. The Board instructed the RO to develop additional evidence and readjudicate the PTSD ratings issue, and to issue a supplemental statement of the case (SSOC) on that issue.

The RO issued in August 2015 an SOC addressing the issues of service connection for COPD and peripheral neuropathy of both lower extremities, and the ratings for prostate cancer residuals. The RO developed additional evidence regarding the Veteran's PTSD, and issued in August 2015 issued a rating decision increasing the rating for PTSD. In August 2015 the RO also issued an SSOC on the PTSD ratings issue.

In December 2015, the Veteran submitted a substantive appeal regarding the issues on the SOC and SSOC of August 2015. He indicated that he wanted a Board hearing at a local VA office. The Board is remanding those issues for a Travel Board hearing to be scheduled for the Veteran.

As noted above, the RO, in the August 2015 rating decision, granted a TDIU, effective September 23, 2011. In a January 2016 rating decision, the RO denied service connection for dementia. Later in January 2016, the Veteran submitted an NOD with the effective date of the TDIU, and an NOD with the denial of service connection for dementia. With regard to each of those claims, no SOC has been issued yet. The Board is remanding those issues for the RO to issue SOCs.

Accordingly, the case is REMANDED for the following action:

1. Schedule for the Veteran a Travel Board hearing on his issues on appeal. Associate the transcript of the hearing with his claims file.



	(CONTINUED ON NEXT PAGE)


2. Send the Veteran and his representative a statement of the case addressing the issues of service connection for dementia and an effective date earlier than September 23, 2011, for a total disability rating based on individual unemployability. Also advise them of the time limit for completing the steps necessary to perfect an appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement). 38 C.F.R. § 20.302(b). If an appeal is timely perfected, include those claims among those to be returned to the Board for further appellate consideration. 

3. Then return all claims with a perfected appeal to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the remanded claims. The appellant has the right to submit additional evidence and argument on those claims. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

